     Case 8:19-cv-00648-SK Document 19 Filed 07/29/20 Page 1 of 1 Page ID #:1498



 1

 2
                                                               JS-6
 3

 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10

11   JOHN R. SNIDER,                       CASE NO. 8:19-CV-648-SK
12                    Plaintiff,
13              v.                         JUDGMENT
14   ANDREW M. SAUL,
15   Commissioner of Social Security,
16                    Defendant.
17

18

19        IT IS ADJUDGED that this action is reversed and remanded for
20 further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and

21 consistent with the accompanying Opinion and Order.

22
                July 29, 2020
23 DATED:
                                             STEVE KIM
24                                           U.S. MAGISTRATE JUDGE
25

26

27

28
